Citation Nr: 1731121	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for restless leg syndrome.  
 

ORDER

Service connection for obstructive sleep apnea is granted.  

Service connection for restless leg syndrome is granted.  


FINDINGS OF FACT

1.  Obstructive sleep apnea is etiologically related to an in-service injury, event, or disease.

2.  Restless leg syndrome is etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The criteria for direct service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

2.  The criteria for presumptive service connection for restless leg syndrome have been met. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the U.S. Army from June 2000 to October 2000 and from June 2004 to August 2005.  The Veteran served in the Persian Gulf.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

In October 2016, the Board requested specialist medical opinions from the Veterans Health Administration (VHA) for the appeal.  38 C.F.R. § 20.901(a) (2016); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2014).  The VHA reports, dated in December 2016 and January 2017, have been associated with the claims folder.  
As required by VA law and regulation, in April 2017, the Board provided the Veteran and her representative copies of the VHA reports and afforded her time to respond with additional evidence or argument.  See 38 C.F.R. § 20.903 (2016).  In the same month the Veteran responded that she had no further argument or evidence to submit.  Thus, the case is again ready for Board consideration.  
      
      1.  Obstructive Sleep Apnea

The Veteran dates the onset of her current obstructive sleep apnea disorder to her period of military service in the Persian Gulf from June 2004 to August 2005.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of obstructive sleep apnea either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that current obstructive sleep apnea disability is etiologically related to the Veteran's active service.

In particular, and April 2005 service treatment record (STR) documented that the Veteran was having difficulty sleeping.  Moreover, the Board secured a January 2017 VHA medical opinion from a Board-certified Pulmonary and Sleep Medicine physician, who opined that based on his experience and knowledge of the sleep apnea field, it was his opinion that "it is at least as likely as not" that the Veteran's obstructive sleep apnea had its onset during active service years in 2004 and 2005.  There is no contrary medical opinion of record.

      2.  Restless Leg Syndrome

The Veteran dates the onset of her current restless leg syndrome to her period of military service in the Persian Gulf from June 2004 to August 2005, or within one year thereafter.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to establish presumptive service connection as a chronic disease, an organic disease of the nervous system (such as restless legs syndrome) must manifest itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  VA regulation specifies that for presumptive service connection based on the one-year presumption, the factual basis may be established by medical evidence, competent lay evidence, or both.  See 38 C.F.R. § 3.307(b).

The question for the Board is whether the Veteran's current diagnosis of restless leg syndrome either began during active service, or within one year of service, or is otherwise etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that current restless leg syndrome is etiologically related to the Veteran's active service, by way of the one-year presumption for chronic diseases.

In particular, the Veteran has credibly reported that her restless legs condition began during active service in 2004.  VA neurological and primary care treatment notes on Virtual VA dated from 2008 to 2015 reveal a current diagnosis for restless leg syndrome.  In fact, the Veteran has been prescribed Ropinirole 2mg and Ferrous Sulfate (Iron) 325mg to treat her restless leg syndrome.  Moreover, there is also some circumstantial evidence of a nexus to her period of active duty service from June 2004 to August 2005 in the Persian Gulf.  In particular, in a January 2009 private treating physician letter, Dr. G.G., MD., stated that the Veteran had been diagnosed with restless leg syndrome, which had been verified by studies, and she did not have this problem before deploying to Southwest Asia, but did have it afterwards.  In addition, a June 2008 VA rehab clinic note commented that the Veteran has experienced restless legs when she is sleeping at night, which has been occurring the last two to three years - so back to 2005 during her Persian Gulf service or within one year thereafter.  On the issue of the one-year presumption for chronic diseases, the December 2016 VHA physician assessed that restless leg syndrome was "an organic condition of the central nervous system."  Therefore, the medical and lay evidence supports service connection for restless leg syndrome based on the one-year presumptive provisions for a chronic condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD              P.S. Rubin, Counsel

Copy mailed to: 	Disabled American Veterans






Department of Veterans Affairs


